DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art of record Paulotto et al. US 2019/0020110 teaches a housing; and an antenna structure disposed in an internal space of the housing, wherein the antenna structure includes: a printed circuit board including a plurality of insulating layers; and at least one first conductive patch disposed on the printed circuit board, wherein the at least one first conductive patch includes: a first side having a first length; a second side parallel to the first side, spaced apart in a direction perpendicular to the first side; a first feeding point…; and a second feeding point… (See Figs. 1, 8, 9).
However, Paulotto et al. when taken alone or in combination does not fairly teach nor render obvious the claimed features of “having a second length shorter than the first length; a third side extending from one end of the first side in a direction perpendicular to the first side, and having a third length shorter than a vertical distance between the first side and the second side; a fourth side extending from an other end of the first side in a direction perpendicular to the first side, and having the third length; a fifth side connecting the third side and one end of the second side in a straight line; a sixth side connecting the fourth side and an other end of the second side in a straight line” in the arrangement as recited in claim 1. 
Claims 2-20 depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845              

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845